 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 518International Brotherhood of Teamsters, Local 107 and Reber-Friel Company  Metropolitan Regional Council, United Brotherhood of Carpenters and Joiners of America and Re-ber-Friel Company  Laborers™ International Union of North America, Local 332 and Reber-Friel Company.  Cases 4ŒCDŒ1003Œ2, 4ŒCDŒ1007, and 4ŒCDŒ1015 September 28, 2001 DECISION AND DETERMINATION OF DISPUTE BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN  AND TRUESDALE The charges in this Section 10(k) proceeding were filed on June 24 and August 25, 1999, and January 18, 2000, by Reber-Friel Company (Reber-Friel or the Em-ployer), alleging that the Respondents, International Brotherhood of Teamsters Local 107 (Teamsters); Met-ropolitan Regional Council, United Brotherhood of Car-penters and Joiners (Carpenters); and Laborers™ Interna-tional Union of North America, Local 332 (Laborers), respectively, each violated Section 8(b)(4)(D) of the Na-tional Labor Relations Act by engaging in proscribed activity with an object of forcing the Employer to assign certain work to employees it represents rather than to employees represented by one or both of the other un-ions.  The hearing was held on April 19, 2000, before Hearing Officer Henry R. Protos. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board affirms the hearing officer™s rulings, find-ing them free from prejudicial error.  On the entire re-cord, the Board makes the following findings. I. JURISDICTION The Employer, a Pennsylvania corporation, is a gen-eral services contractor in the trade show industry.  Dur-ing the 12 months preceding the hearing in this case, the Employer purchased and received goods valued in excess of $50,000 directly from suppliers located outside Penn-sylvania.  The parties have stipulated, and we find, that the Employer is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act and that the Team-sters, the Carpenters, and the Laborers are labor organi-zations within the meaning of Section 2(5) of the Act. II. THE DISPUTE A. Background and Facts of Dispute The Employer leases out, delivers, installs, and re-moves equipment and structural and other material com-ponents required for trade show exhibitions in the Phila-delphia area.  The Employer has a warehouse at its facil-ity in the city of Philadelphia, but performs much of its work for conventions and trade shows at various loca-tions in the city and in the surrounding suburban counties of Pennsylvania and New Jersey.  Over a period of years before the dispute giving rise to this proceeding arose, the Employer entered into collective-bargaining agree-ments developed contractual relationships with the Teamsters and the Laborers, respectively, with respect to trade shows it serviced within the city of Philadelphia. The Employer obtained employees referred from each Union™s hiring hall to perform transportation, loading, unloading, installation, and removal of its equipment and materials. For trade shows located in the suburban coun-ties, however, with a few exceptions, the Employer used its own complement of approximately 28 warehouse em-ployees.  Before 1998, these employees were not repre-sented by a union. At all relevant times, the Employer™s president, Tho-mas E. McAvinue, was also the head of an association of 13 trade show employers (including Reber-Friel), called the Philadelphia Exposition Show Contractors Associa-tion (PESCA).  Until 1997, under individual agreements similar to Reber-Friel™s, most of the other PESCA em-ployers also used referrals from the Teamsters and the Laborers to service trade shows in the city of Philadel-phia. In May 1997, the Laborers sought to bring all the PESCA employers under a single multiemployer contract covering not only the city of Philadelphia but also the surrounding counties in Pennsylvania.  McAvinue repre-sented the PESCA members in the ensuing negotiations, assisted by Thomas McGarvey, the director of labor rela-tions for one of PESCA™s other members, GES Exposi-tion Services. McGarvey had a professional background as an employer-side negotiator. On May 30, 1997, McAvinue signed a 3-year memorandum of understand-ing (MOU) with the Laborers on behalf of PESCA. By its terms, the MOU characterized itself as ﬁmodifications to the collective bargaining agreementﬂ and (directly above McAvinue™s signature) specified ﬁ5-County Terri-torial Jurisdiction.ﬂ  McGarvey drafted the MOU, insert-ing the boilerplate language he customarily used, which included a provision stating that the MOU was ﬁcontin-gent upon ratification by both parties.ﬂ  The Laborers completed their ratification procedure within a few days, and no further issue was raised by any party concerning ratification for the following 2 years. In April 1998, the Teamsters sought an agreement with PESCA similar to that of the Laborers.  On April 10, after negotiations in which McGarvey again assisted McAvinue, McAvinue and McGarvey signed a 3-year 336 NLRB No. 41  TEAMSTERS LOCAL 107 (REBER-FRIEL CO.) 519MOU with the Teamsters, ag
ain on behalf of PESCA. 
The MOU with the Teamsters,
 also drafted primarily by 
McGarvey, stated that it covered ﬁthe Philadelphia 5-
County AreaŠi.e.ŠPhiladelphia, Montgomery, Bucks, 
Chester and Delaware and New JerseyŠi.e.ŠCamden, 
Glouster [sic] and Burlington.ﬂ Like the Laborers™ MOU, 
the Teamsters™ MOU contained McGarvey™s provision 

requiring ratification by both parties.  Like the Laborers, 
the Teamsters completed their ratification process within 
a few days, and no further issue was raised concerning 
ratification during the following year. 
Although the record is not en
tirely clear, it appears that 
all the PESCA employers implemented the two MOUs 
after they were executed with respect to pay and other 
terms of employment for em
ployees who were referred 
out of the respective hiring halls.  The record is clear that 
Reber-Friel continued to employ referrals from the 
Teamsters and the Laborers at 
trade shows in the city of 
Philadelphia.  However, despite the multicounty work 
jurisdiction specified in both MOUs and the related hir-
ing hall provisions, Reber-Friel continued to use its 
warehouse employees to perfor
m the work at nearly all 
of its shows in the suburban counties outside Philadel-
phia. Both unions complained about this to McAvinue 

with increasing vehemence. 
During this same time period, on September 15, 1998, 
after a card check and verification of employee signa-
tures by a neutral arbitrator
, McAvinue signed a 4-year 
contract recognizing the Carpenters as the bargaining 
representative for Reber-Friel™s warehouse employees. 

McAvinue signed this contract only on behalf of Reber-
Friel, and did not inform the other PESCA employers of 
this development.  Nor did he inform the Carpenters of 
his previous agreements with the Teamsters and the La-
borers. 
Reber-Friel continued to assign work in the suburban 
counties to the warehouse employees, and the Teamsters 
and the Laborers continued to complain that the Em-
ployer was not abiding by its agreements with them on 
work assignments outside Philadelphia.  McAvinue testi-
fied that in May 1999 he took a ratification vote by mail 
among PESCA™s members on the Teamsters™ and the 
Laborers™ MOUs.  On or about May 19, 1999, McAvinue 
informed the Unions that both agreements had been re-
jected by PESCA™s members and that they were conse-
quently not in force.  At the same time or shortly after-
ward, McAvinue revealed th
at Reber-Friel had a collec-
tive-bargaining agreement with
 the Carpenters covering 
its own employees. 
Upon learning that McAvinue was raising an issue of 
ratification, McGarveyŠwho te
stified as a witness for 
the TeamstersŠwrote a heated letter to McAvinue, dated 
June 9, 1999, pointing out that neither McAvinue nor any 

other PESCA employer had objected to the MOUs or 
raised a ratification problem after they were signed and 
put into place in 1997 and 1998.
  McGarvey asserted that the two MOUs were in force. At the hearing, moreover, 
McGarvey testified that PESCA had never had any ﬁrati-
ficationﬂ process and that, notwithstanding the boiler-

plate language he had used in drafting the MOUs, all the 
parties involved had understood, based on past practice, 
that the only ﬁratificationﬂ envisioned after the MOUs 
were signed was on the Unions™ side. 
At a meeting with McAvinue on June 24, 1999, the 
Teamsters representatives th
reatened to picket Reber-
Friel if Teamster referrals were not assigned the Em-
ployer™s work in the suburban counties. Reber-Friel then 
filed a charge against the Teamsters with the Board, al-
leging a violation of Section 8(b)(4)(D) of the Act.  On 
July 26, 1999, both the Teamsters and the Laborers pick-

eted the Employer at the Ph
iladelphia Convention Center 
and refused to remove their pickets until McAvinue 

signed new printed versions of their respective MOUs 
later that day.  On August 12, 1999, in response to these 
actions, the Carpenters sent a letter to the Employer in 
which it threatened to establish a picket line of its own if 

work performed by the Reber-Friel employees repre-
sented by them was reassign
ed to employees represented 
by the Teamsters. The Employer subsequently filed 
charges against the Carpenters and against the Laborers, 
in each case alleging violati
ons of Section 8(b)(4)(D). 
B. Work in Dispute 
As noted above, the disputed work involves the setting 
up and dismantling of trade show exhibitions in the sub-
urban counties surrounding Philadelphia.
1 The Em-
ployer™s charge against the Teamsters defines the work in 

dispute as follows: 
 Driving, loading, unloading, helping, forklift operat-

ing, freight delivery and checking for Reber-Friel 
Company on jobs or shows in Montgomery, Bucks, 
Chester and Delaware Counties in Pennsylvania and 
Camden, Gloucester and Burlington Counties in 

New Jersey.
2  The Employer™s charge against the Laborers defines the 

work in dispute in the following terms: 
 The unloading and loading of freight, driving of fork 

lifts; unloading and loading all furniture; responsibil-
                                                          
 1 The Employer does not dispute that employees represented by the 
Teamsters and the Laborers have 
performed and are still entitled to 
perform Reber-Friel™s work at 
trade shows held in the city. 
2 The charge against the Carpenters
 defines the work in dispute in 
practically the same terms as does the charge against the Teamsters. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 520ity for maintenance of all ﬁemptiesﬂ; erection and 
dismantlement of all pipe; roll up all carpet; unload-
ing and distribution of all printed material; and the 
movement of materials from the dock/bone yard to 
the work area for Reber-Fr
iel Company on jobs or 
shows in Montgomery, Bucks, Chester and Dela-

ware Counties in Pennsylvania. 
 Neither the charges nor the record enable us to distin-
guish the work jurisdiction 
asserted by the Teamsters 
from the work jurisdiction asserted by the Laborers.  
However, since the unlawful actions alleged did not per-
tain to any apparent dispute between the Teamsters and 
the Laborers, and in view of our disposition of this case, 
it is unnecessary for us to make such a determination.
3 C. Contentions of the Parties 
The Employer contends that the Teamsters and the La-
borers violated Section 8(b)(4)(D) by engaging in threats 
to picket and in actual picketing of its operations for the 
explicit purpose of coercing 
the Employer to assign the 
work at issue to employees represented by them and re-
ferred from their hiring halls instead of to the Employer™s 
warehouse employees.  The Employer further contends 
that it is entitled and obligated to assign the work in dis-
pute to its warehouse employees, represented by the Car-
penters, pursuant to its cont
ract with the Carpenters.  
According to the Employer, 
the contracts it executed 
with the Teamsters and the Laborers were never in force 
and established no basis for those Unions™ claims to the 
work at issue, since neither contract was ratified pursuant 
to its own terms by PESCA™s employer members.  The 
Employer further asserts that with a few exceptions the 
Teamsters and the Laborers have never performed the 
work in dispute.  Finally, the Employer contends that its 
warehouse employees, in addition to always having per-

formed the work at issue, ar
e the best qualified to per-
form it and are therefore entitled to retain it under the 
criteria the Board has established under Section 10(k) of 
the Act.  The Carpenters, who now represent the ware-
house employees, adopt the Employer™s position. 
The Teamsters and the Laborers contend that they per-
formed the Employer™s trade 
show work in the suburban 
counties even before they en
tered into their respective 
MOUs with PESCA described above.  They further con-
tend that the MOUs were ratified as required, were put 
into force, and ar
e fully enforceable.  According to the 
Teamsters and the Laborers, in essence, the MOUs con-
firmed that their respective work jurisdictions covered 
                                                          
 3 Similarly, although the Laborers a
pparently did not assert jurisdic-
tion over work the Respondent performed in New Jersey, as did the 
Teamsters, the discrepancy is irrele
vant in view of our disposition of 
the case. the work at issue.   They argue further, in effect, that 
because both MOUs were ex
ecuted at a time when the 
Carpenters did not represent the Employer™s permanent 
employees and had no contractual or jurisdictional claim 
to the work in the suburban counties, the Employer™s 
voluntary action in entering into the two MOUs con-
firmed or, at a minimum, established their respective 

jurisdictions over the disputed work.  Consequently, they 
assert, this is not a dispute between unions over conflict-
ing work jurisdictions, but a dispute between them and 
the Employer over work preservation for the employees 
they represent.  Accordingly, under 
Teamsters Local 107 
(Safeway Stores)
, 134 NLRB 1320 (1961), and its prog-
eny, the actions the Teamsters and the Laborers took to 
protect their contractually established work jurisdiction 
did not violate Section 8(b)(4)(D) and do not fall within 
the scope of Section 10(k). 
D. Applicability of the Statute 
Before it may proceed with 
a determination of a dispute 
pursuant to Section 10(k), the Board must find reasonable 
cause to believe that the st
atute has been violated.  
Labor-ers Local 320 (Northwest Metal Fab & Pipe)
, 318 NLRB 
917, 918 (1995).  It is uncontested that the Teamsters and 
the Laborers engaged in conduct with the object of forcing 
the Employer to assign the wo
rk at issue to employees 
represented by them and referred from their hiring halls, 
rather than to the Employer™s warehouse employees repre-

sented by the Carpenters. In 
addition, the parties have 
stipulated that there is no agreed-upon method for resolv-
ing the dispute that would bind all parties.  The only ques-
tion is whether the Teamster
s and the Laborers were at-
tempting to protect contractually acquired work jurisdic-
tion against an attempt by the Employer to reassign the 
work at issue within the meaning of 
Safeway Stores
, above. Contrary to our dissenting colleague, we find that 
case inapplicable here. 
Safeway Stores
 involved an attempt by the charging 
party employer to assign work previously performed by 
one union™s members to other employees represented by 
another union in direct violation of the collective-
bargaining agreement between the former union and the 

employer.  The Board found that since the union™s pick-
eting activity was intended to protect its members from 
losing work they had already been performing pursuant 
to their contract, the union was not attempting to expand 
its work jurisdiction but was only enforcing its contract 
against a signatory employer. 
 The Board found that the 

union™s actions for such an object did not violate Section 
8(b)(4)(D), and accordingly qua
shed the notice of hear-
ing. 
The Board has followed 
Safeway Stores
 in other cases 
where a union was attempting, 
in essence, to enforce a 
 TEAMSTERS LOCAL 107 (REBER-FRIEL CO.) 521clear and indisputable contract
 claim to the work in dis-
pute.  E.g., 
T Equipment Corp.,
 298 NLRB 937 (1990); 
USCP-Wesco, Inc.,
 280 NLRB 818 (1986), affd. 827 
F.2d 581 (9th Cir. 1987); and 
American Plant Protection, 
210 NLRB 574 (1974).  In all such cases, however, the 
union™s members had previously performed the work in 
dispute and the union was not attempting to expand its 

work jurisdiction.  See also 
Longshoremen
 ILWU Local 
8 (Waterway Terminals Co.),
 185 NLRB 186 (1970), 
remanded 467 F.2d 1011 (9th Cir. 1972), on remand 203 

NLRB 861 (1973).
4 In this case, the record 
does not bear out the Team-
sters™ and the Laborers™ claims that their members per-
formed the work at issue before
 the events giving rise to 
the charges. Apart from generalized assertions, the 
Teamsters and the Laborers were unable to specify more 
than a few isolated occasions when their members were 
employed by the Employer outside the city of Philadel-
phia, either before or after they executed their respective 
MOUs with PESCA.
5  The record supports the Em-
ployer™s contention that, with these rare exceptions, it has 
always used its warehouse employees to perform work in 
the suburban counties.  The Teamsters™ and the Laborers™ 
jurisdictional claims therefore rest entirely on the MOUs 

they executed with PESCA 
in, respectively, 1998 and 
1997, and their corollary co
ntentions that these agree-
ments were thereafter implemented by all the PESCA 
employers.
6                                                           
                                                                                             
4 In 
Waterway Terminals
, in which the Board quashed a 10(k) notice 
of hearing, the union™s members lost the work they had previously 
performed, due to a corporate acqui
sition that resulted in their own 
employer™s losing the subcontract for the work to the acquiring corpo-
ration. 185 NLRB at 187Œ188. 
5 The Teamster witnesses allege
d only two specific occasionsŠa 
show at ﬁCeasar™sﬂ in October 1997, 
and a show at the Cherry Hill 

Hilton in August 1998Šwhen their members performed work for Re-
ber-Friel outside Philadelphia. Simi
larly, the Laborers™ witnesses al-leged only five specific occasions when their members performed work 
for Reber-Friel in the outer counties, and four of those occasions oc-
curred between 1980 and 1990. McAvi
nue recalled that the Teamsters 
performed work for Reber-Friel at the Marriott on City Line Avenue, 
which he said was only ﬁtechnicallyﬂ 
outside Philadelphia, before April 
1998, and once later at the Pennsylvania Nurserymen™s Show at Fort 
Washington Expo Center.  In the absence of any indication that this 
work history amounted to more than random, isolated assignments, we 
find that it provides the Teamsters and the Laborers no basis to raise a 
valid work-preservation claim regarding work to be performed by Re-
ber-Friel outside the city of Philadelphia. 
6 The Teamsters introduced an earlie
r contract it had negotiated with 
Reber-Friel, dated April 1, 1994, 
and titled ﬁPennsylvania Convention 
Center Agreement.ﬂ  The last page of this document was titled ﬁAdden-
dum to Phila. Pa. Convention Center 
and Philadelphia and Vicinity and 
5 County Area and New Jersey Contracts.ﬂ  The addendum addressed 
the employment of stewards. We do not agree with the Teamsters that 
this addendum establishes contract
ual recognition of the Teamsters™ 
work jurisdiction as extending outside 
the city of Philadelphia in 1994.  
Nor do we view the contractual documents that the Employer undisput-
We recognize, like our dissenting colleague, that this 
case is atypical. While it is not uncommon for employees 
or their union representatives to assert work-preservation 
claims based solely on their previously having performed 
the work even without contractual entitlement, we are 
not aware of any case where work preservation claims 
were based entirely on a contractual claim without the 

employees™ having previously performed the work. Nor 
are we aware of any case in which an employer who in-
voked the Board™s procedures to resolve a work dispute 
has operated in quite the same manner that this employer 
has. However, even recognizing that a sequence of delib-
erate actions by the Employer created a contractual basis 
for the Teamsters and the Laborers to raise claims for the 
work at issue and led directly 
to this dispute, the pivotal 
fact remains that these Unions are claiming work for 
employees who have not previously performed it. The 
Teamsters™ and Laborers™ objective here was therefore 
not that of work preservation, but of work acquisition. In 
view of the competing claims on behalf of the employees 
who have in fact traditionally performed the work,
7 there 
are undisputedly two groups of employees claiming the 
work in dispute.  
Moreover, the Teamsters and the Laborers could have 
pursued their contractual claims
 to the work at issue un-
der Section 301 of the Act or under a griev-
ance/arbitration procedure. However, they chose not to 
avail themselves of those noncoercive avenues of re-
dress. Instead, they engaged in
 the coercive activity that 
resulted in the cu
rrent proceeding.
8 For these reasons, we conclude this is a matter fully 
appropriate for resolution und
er a 10(k) proceeding. We 
further find from the record 
that there is probable cause 
to believe the Teamsters a
nd the Laborers acted unlaw-
 edly signed under the duress of the 
Teamsters™ and Laborers™ picketing 
at the Philadelphia Convention Center on July 26, 1999, as voluntarily 
recognizing or establishing those un
ions™ jurisdiction outside Philadel-
phia. 
7 A countervailing contractual claim to the work in dispute raised by 
the Carpenters indicates that the work
 assignment at issue is not readily 
amenable to a consistent resolution 
independent of th
is 10(k) proceed-
ing.  However, our conclusion that there are two competing groups of 
employees in this case does not depend on whether the employees who 
have historically performed the wo
rk are represented by another union 
or whether another bargaining ag
reement covering these employees 
exists. 8 The work award in this proceed
ing does not necessarily preclude 
the Teamsters and the Laborers from seeking noncoercive means for 
redress of their alleged contractual 
claims that does not conflict with 
the present award.  See 
Carpenters Local 33 (GC of Massachusetts), 
289 NLRB 1482 (1988), and 
Laborers Local 731 (Slattery Associates)
, 298 NLRB 787, 789 (1990). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 522fully in attempting to coerce the Employer to assign the 
work in dispute to employees whom they represent.
9 In so finding, we emphasize that we do not condone 
what the Employer has done. Indeed, if the rules of deci-

sion established under Sections 8(b)(4)(D) and 10(k) 
based the outcome solely on the Employer™s own con-
duct, we might have agreed with our dissenting col-

league.  However, the Act™s requirements and our own 
established criteria compel us to find a probable viola-
tion. 
E. Merits of the Dispute 
Section 10(k) requires the Board to make an affirma-
tive award of disputed work after considering various 
factors.  NLRB v. Electrical Wor
kers IBEW Local 1212 
(Columbia Broadcasting)
, 364 U.S. 573 (1961).  The 
Board has held that its determination in a jurisdictional 
dispute is an act of judgment based on common sense 
and experience, reached by 
balancing the factors in-volved in a particular case.  
Machinists Lodge 1743 (J. A. 
Jones Construction)
, 135 NLRB 1402 (1962). 
The following factors are relevant in making the de-
termination of this dispute. 
1. Certifications and collec
tive-bargaining agreements 
There is no evidence of 
any Board certification con-
cerning the employees involved 
in this dispute. However, 
the Employer presented unre
butted evidence that it rec-
ognized the Carpenters as the representative of its ware-
house employees and entered 
into a collective-bargaining 
agreement with the 
Carpenters on the basis of a card 
check, which was certified as legitimate by a neutral 
arbitrator.  The Teamsters™ 
and the Laborers™ MOUs with 
PESCA extended these Unions™ geographic coverage to 

include the territory served by the Employer™s warehouse 
employees. The terms of all three collective-bargaining 
agreements are not entirely explicit with respect to the 
nature of the work covered, but the parties do not dispute 
that all three contracts were intended to cover work of 
the type here at issue. 
Accordingly, we find that th
e factor of certifications 
and collective-bargaining agreements does not favor 
awarding the work in dispute to employees represented 
by any of the Unions. 
                                                          
 9 Although the Carpenters may have a well-founded work-
preservation claim based on their re
presented employees™ having his-
torically performed the work in dispute, we find it unnecessary to quash 
the proceeding with respect to the charge against that Union, particu-
larly in the absence of such a request
 and in view of our dismissal of 
that charge, explained below.  Accord
ingly, we also find, as a technical 
matter, that there is probably cause to
 believe that the Carpenters acted 
unlawfully in attempting to coerce th
e Employer in regard to the as-
signment of the work in dispute. 
2. Employer preference and current assignment 
There is no dispute that the 
work in dispute is currently 
being performed by the Employer™s warehouse employ-
ees represented by the Carpen
ters; or that the Employer, 
notwithstanding the respective 1997 and 1998 MOUs 
with the Teamsters and the Laborers into which it en-
tered through PESCA, prefers to assign the work in dis-
pute to these employees. Accordingly, we find that this 
factor favors awarding the 
work in dispute to the em-
ployees represented by the Carpenters. 
3. Employer past practice 
As found above, with a fe
w isolated exceptions, the 
Employer has always used its own employees to perform 

trade show work in the suburban counties surrounding 
Philadelphia.  Accordingly, we find that this factor favors 
awarding the work in dis
pute to the employees repre-
sented by the Carpenters. 
4. Area and industry practice 
Again, as found above, with a few exceptions, the Em-
ployer has always used its own employees to perform 

trade show work in the suburban counties around Phila-
delphia. On the other hand, the record indicates that after 
the Teamsters and the Laborers entered into their respec-
tive MOUs with PESCA, at least some PESCA employ-
ers other than Reber-Friel used employees referred from 
the Teamsters™ and the Labore
rs™ hiring halls to perform 
trade show work in the suburban counties.  The record 
does not clearly indicate how 
many trade show contrac-
tors operated in the Philadelphia area without being 

members of PESCA; nor is th
ere any additional evidence 
in the record to establish 
clearly the industry practice with respect to work assignment in the suburban coun-
ties. Accordingly, we find that the factor of industry 
practice does not favor awardi
ng the work in dispute to 
employees represented by any of the Unions. 
5. Relative skills and training 
There is no dispute that the Employer™s warehouse 
employees, represented by the Carpenters, are employed 
on a permanent full-time basis, in contrast to employees 
who are referred from the Teamsters™ and the Laborers™ 
hiring halls on a project-by-project basis. The Em-

ployer™s president, McAvinue, testified without contra-
diction that Reber-Friel™s warehouse employees have had 
more experience and have received particularized cross-
training in the various tasks involved in servicing trade 
shows. This superior experience and training, according 
to the Employer, has given these employees a broader 

range of applicable skills and a higher degree of produc-
tivity than employees intermittently referred from the 
Teamsters™ and Laborers™ hiring halls possess. There is 
 TEAMSTERS LOCAL 107 (REBER-FRIEL CO.) 523no other evidence in the record bearing on the relative 
skills or productivity of employees represented by the 
Carpenters, Teamsters, and Laborers. 
Accordingly, we find that this factor favors awarding 
the work in dispute to the employees represented by the 

Carpenters. 
6. Economy and efficiency of operations 
The Employer™s president, McAvinue, also testified 
without contradiction that because its warehouse em-
ployees are more skilled and productive than employees 
intermittently referred from the Teamsters™ and Laborers™ 
hiring halls, it is able to perform trade show operations in 
the suburban counties with
 fewer employees, and on a 
more economical basis, if it uses those employees. 

McAvinue also testified that
 Reber-Friel™s agreements 
with the Teamsters and the Laborers do not permit em-
ployees referred from each union
™s hiring hall to perform 
work in the other™s jurisdiction.  This restriction, accord-
ing to the Employer, results in a need to hire more em-
ployees than would otherwise be necessary.  There is no 
other evidence in the record bearing on the comparable 
efficiency of operation or economy resulting from the 
Employer™s using its own employees as opposed to refer-
rals from the Teamsters and the Laborers. 
Accordingly, we find that this factor favors awarding 
the work in dispute to the employees represented by the 

Carpenters. 
Conclusions 
After considering all the rele
vant factors, we conclude 
that the employees represented by the Carpenters are 
entitled to perform the work in dispute.  We reach this 
conclusion on the basis of employer preference and cur-
rent assignment, employer past practice, relative skills, 
and economy and efficiency of
 operations.  In making 
this determination, we are awarding the work in dispute 
to the Employer™s warehouse employees represented by 
the Carpenters, not to that Union or its members.
10  This 
determination is limited to the controversy that gave rise 
to this proceeding.  Becaus
e the work at issue is per-
formed on a multisite basis, our determination applies to 
all similar disputes concerning work performed in the 

Pennsylvania and New Jersey counties surrounding 
Philadelphia.  
Standard Sign & Signal Co.,
 248 NLRB 
1144 (1980). 
DETERMINATION OF DISPUTE 
The National Labor Relations Board makes the follow-
ing Determination of Dispute. 
                                                          
 10 In view of this determination, we will dismiss the charge against 
the Carpenters. 1. Employees of Reber-Friel Company, represented by 
Metropolitan Regional Council, United Brotherhood of 

Carpenters and Joiners, are entitled to perform the work 
of driving, unloading, loading, and checking of freight, 
helping, driving of fork lifts; unloading and loading all 
furniture; responsibility for maintenance of all ﬁemptiesﬂ; 
erection and dismantlement of all pipe; roll up all carpet; 

unloading and distribution of all printed material; and the 
movement of materials from the dock/bone yard to the 
work area for Reber-Friel in the counties surrounding the 
city of Philadelphia, Pennsylvania. 
2. International Brotherhood of Teamsters Local 107 is 
not entitled by means proscribed by Section 8(b)(4)(D) 
of the Act to force Reber-Friel Company to assign the 
disputed work described above to employees represented 
by it. 
3. Laborers™ International Union of North America, 
Local 332 is not entitled by means proscribed by Section 
8(b)(4)(D) of the Act to force Reber-Friel Company to 
assign the disputed work described above to employees 
represented by it. 
4. Within 14 days from this date, International Broth-
erhood of Teamsters Local 107 and Laborers™ Interna-

tional Union of North Amer
ica, Local 332 shall each 
notify the Regional Director for Region 4 in writing 
whether it will refrain from forcing Reber-Friel Com-
pany, by means proscribed by Section 8(b)(4)(D), to as-
sign the disputed work in a manner inconsistent with this 
determination. 
 MEMBER LIEBMAN, dissenting. 
This record, in my view, does not entitle the Employer 
to relief under Section 10(k).  Congress surely did not 
intend to require the Board to protect an employer who 
foments a dispute by knowingly giving the respondent 
unions an unambiguous contractual basis for claiming 
the work at issue. 
As set out in the majority™s decision, Reber-Friel™s 
president, after negotiation w
ith the Laborers, agreed in 
writing to hire referrals from the Laborers in an explicit 
ﬁ5-County Territorial Jurisdiction.ﬂ  A year later, the 
same individual signed a similar contract with the Team-
sters agreeing to hire referrals
 from the Teamsters in ﬁthe 
Philadelphia 5-County AreaŠi.e.ŠPhiladelphia, Mont-
gomery, Bucks, Chester and Delaware and new JerseyŠ
i.e.ŠCamden, Glouster [sic] and Burlington.ﬂ Reber-
Friel™s president made thes
e agreements on behalf not 
only of Reber-Friel, but also of all the employers in 
PESCA, as part of a multiemployer bargaining relation-
ship. The Employer does not seriously dispute that both 

agreements were promptly implemented in almost all 
respects; and neither Reber-Friel nor any other PESCA 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 524employer raised any question 
concerning ratification at the time either ag
reement was signed. 
However, Reber-Friel immediately reneged on both 
agreements™ multicounty hiring requirements; arranged 
to recognize a third union in a contract directly conflict-
ing with the two it had already signed; kept the third 
agreement secret not only from the Teamsters and the 

Laborers but from the other PESCA employers; and then, 
1 year after the Teamsters™ agreement and 
2 years after 
the Laborers™ agreement were
 respectively signed, took 
the position that both agreements had not been properly 
ratified and were not in effect. PESCA™s own chief nego-
tiator wrote at the time, and testified in this proceeding, 
that this conduct was reprehensible. 
This case is an anomaly. The material facts do not 
neatly fit the profile of a union™s lawful use of self-help 

to preserve its members™ work jurisdiction, which we 
have recognized as an exception to the prohibition in 
Section 8(b)(4)(D).
1  On one hand, the Teamsters and the 
Laborers undisputedly used coercive means to obtain 
work that their members had not previously performed to 
any significant extent.
2  On the other hand, the Unions™ 
attempts to expand their work jurisdiction were made 
initially through written agreements with the Employer. 
The Employer freely chose to give both Unions a sub-
stantial, if not conclusive, contractual basis for claiming 
the work in dispute.  These contractual claims were not a 
mere byproduct of ambiguous language.  They were 
based on a clearly stated intent to expand the geographi-
cal scope of the existing units.  True, the Teamsters and 
the Laborers could have pursued their contractual claims 
in a more appropriate forum 
and chose not to do so. Nev-
ertheless, the Board™s proc
esses should not be made 
available to shield the Employer from the consequences 
of its own, dubious actions. 
In Safeway Stores,
 Waterway Terminals
, and similar 
cases, the Board recognized 
that a union™s coercive ac-
tion in seeking to recover work formerly performed by 

employees it represents technically falls within the zone 
of conduct prohibited by Section 8(b)(4)(D). In those 
cases, however, the Board found that overriding consid-
erations made the dispute inappropriate for resolution by 
                                                          
                                                           
1 See Teamsters Local 107 (Safeway Stores)
, 134 NLRB 1320, 1322 
(1961); and 
Longshoremen ILWU Local 8 (Waterway Terminals Co.),
 185 NLRB 186 (1970), remanded 467 F.2d 1011 (9th Cir. 1972), on 
remand 203 NLRB 861 (1973). 
2 I note, however, that if Reber-Friel had abidedŠeven brieflyŠby 
the two agreements™ jurisdictional requirements at the outset, the Team-
sters and the Laborers would have 
had an actual history of performing 
the work in dispute, which is often 
a dispositive factor in jurisdictional 
dispute cases. In effect, the major
ity™s decision rewards the Employer 
for 
never having complied with its contractual obligations concerning 
assignment of the work at issue. 
a work award under Section 10(k), and justified quashing 
the notice of hearing.
3 Many of these cases emphasize 
that Section 8(b)(4)(D) was intended to protect employ-

ers from being caught in the middle of jurisdictional dis-
putes they had little or no role in creating, but not to pro-
vide a shield for employers who by their own deliberate 
actions create such disputes. In particular, in 
Teamsters 
Local 578 (USCP-Wesco, Inc.),
 280 NLRB 818, 820 
(1986), affd. 827 F.2d 581 (9th Cir. 1987), the Board 
recognized that it ﬁshould look to the real nature and ori-
gin of the dispute in deciding whether it is actually juris-
dictional.ﬂ The Board found that the employer, Safeway, 
was  not the ﬁinnocentﬂ employer that Section 10(k) was 
intended to protect. . . . Safeway voluntarily entered 
into an agreement with [the respondent union], 
which included restrictions on subcontracting unit 
work. Shortly thereafter it nevertheless decided to 
subcontract work [elsewhere]. Safeway should not 
now be allowed to use the Board™s 10(k) processes 

to avoid its contractual obligations. 
 Id. at 823.  Accord: Safeway Stores,
 134 NLRB 1323 
(ﬁthe normal situation demonstrates how far removed is 
the instant case where the em
ployer by his unilateral ac-
tion created the dispute, by transferring work away from 
the only group claiming the workﬂ).
4 It is true that Sections 8(b)(4)(D) and 10(k) protect not 
only ﬁinnocent-victimﬂ employ
ers but also ﬁinterestedﬂ 
employers who favor a particular union.  E.g., 
NLRB v. 
Plasterers Local 79
, 404 U.S. 116 (1971).  However, the 
interested employers we have protected have been em-
 3 In 
NLRB v. Electrical Workers IBEW Local 1212
, 364 U.S. 573 
(1961), the Supreme Court indicated
 approval of the Board™s position 
that ﬁjurisdictional strike
s in support of contract rights do not constitute 
violations of Sec. 8(b)(4)(D) despite the fact that the language of that 
section contains no provision for speci
al treatment of such strikes.ﬂ  
364 U.S. at 577 fn. 12. 
4 See also Longshoremen ILWU Local 62-B v. NLRB,
 781 F.2d 919 
(D.C. Cir. 1986), in which the court denied enforcement of an order in 
which the Board found an 8(b)(4)(D) violation, noting that ﬁ[t]he dis-
pute was entirely of the employer™s making.ﬂ  981 F.2d at 925.  The 
court also noted that the employer™s reassignment of the work in dis-
pute to its own employees ﬁdoes not establish that a jurisdictional dis-
pute existed.  Were that the rule, an employer could always create a 

jurisdictional dispute between empl
oyee groups by reassigning work.ﬂ  
Id. The court found that ﬁ[w]here, as
 here, the employer created the 
dispute, Secs. 8(b)(4)(D) and 10(k) do not apply.ﬂ  Id
.  In the court™s 
view, ﬁ[t]he central problem these provisions aim to solve embodies 
two characteristics; 
first, the employer faces a jurisdictional dispute 
that 
is not of his own making
 and in which he has no interest; second, the 
dispute is between two employee groups.ﬂ  Id
. at 924 (emphasis added).  
The court also emphasized that ﬁthe
 Labor Board must decide whether 
cases that do not precisely fit the mo
del of a jurisdictional dispute out-lined above are nevertheless sufficien
tly like that two-part model to 
warrant intervention by the Board.ﬂ Id.
  TEAMSTERS LOCAL 107 (REBER-FRIEL CO.) 525ployers who through inadve
rtence, incompetence, bona 
fide changes of operation, mergers or acquisitions, con-
tract ambiguities, or other circumstances beyond their 
control came under arguable obligation to more than one 
union for the same work.  Neither the Supreme Court nor 
the Board has ever held that Sections 8(b)(4)(D) and 
10(k) should protect an employer who knowingly creates 

and immediately disregards explicit contractual obliga-
tions.  As stated in 
USCP-Wesco,
 we have always re-
tained the discretion to decide that an employer, by his 
own conduct, has forfeited such protection. This discre-
tion derives not only from our interpretation of the Act, 
but also from the prudential concern of conserving the 
Board™s scarce resources. 
In applying Sections 8(b)(4)(D) and 10(k), we have 
also stressed the importance 
of fostering the collective-bargaining process.  Our policy has always been to re-
spect the mutual accommoda
tions employers and labor 
organizations reach concerni
ng terms and conditions of 
employment, as long as those accommodations do not 

prejudice the rights of employees and employers under 

the Act. As we stated in 
USCP-Wesco,
   Finding a jurisdictional dispute every time an em-

ployer allegedly breaches a no-subcontracting clause 
would not promote the private settlement of such 
disputes through the collective-bargaining process. 
To hold that this dispute is a jurisdictional dispute to 
be decided by the Board would not allow the [re-
spondent union] employees the benefit of their nego-
tiated work preservation clause. 
 280 NLRB at 821.  See also 
Columbia Broadcasting,
 364 
U.S. at 577.
5  Even in cases wher
e the Board™s primary 
emphasis was on the fact that the respondent union was 
attempting to regain work that its members had already 
been performing, the Board ha
s also emphasized the im-
portance of protecting the union™s contractual rights.
6  To 
the extent that we permit unions or employers to make 

light of their agreements, we undermine the Act™s objec-
tives of promoting stability of bargaining relationships 
and reducing disruption of commerce. 
In light of these principles, 
ﬁthe real nature and origin 
of this disputeﬂ remove this Employer from the universe 
of employers whom Sections 8(b)(4)(D) and 10(k) are 
intended to protect.  The Employer, ﬁby his unilateral 
action created the dispute,ﬂ and in consequence of his 

own actions has forfeited his right to such protection.  
Accordingly, I dissent. 
                                                          
 5 ﬁTo fail to hold as controlling . . . the contractual preemption of the 
work in dispute would be to encourage disregard for observance of 
binding obligations under collective-
bargaining agreements and invite 
the very jurisdictional disputes S
ection 8(b)(4)(D) is intended to pre-
vent.ﬂ 364 U.S. at 577 fn. 12, quoting 
Nat. Assn. of Engineers,
 105 
NLRB 355, 364 (1953). 
6 E.g., 
Electrical Workers Local 103 (Buffalo Electric Constr.)
, 298 
NLRB 937 (1990); 
USCP-Wesco, supra; 
Safeway Stores
, supra; 
NABET 
(NBC)
, 105 NLRB 355, 364 (1953).  Typically, where we find an 
8(b)(4)(D) violation, the respondent union™s contractual claim (if any) 

is not strong enough to be dispositive. 
 